 1                                                          CHIEF JUDGE RICARDO S. MARTINEZ

 2
 3
 4
 5
 6
 7                                 UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF WASHINGTON
 8                                          AT SEATTLE
 9
     UNITED STATES OF AMERICA,                        )   No. CR 18-0006-RSM
10                                                    )
                     Plaintiff,                       )
11                                                    )   ORDER GRANTING UNOPPOSED
                v.                                    )   MOTION TO CONTINUE TRIAL AND
12                                                    )   EXTEND PRETRIAL MOTIONS
     JAMIE BARTELS,                                   )   DEADLINE
13                                                    )
                     Defendant.                       )
14                                                    )
15          Based on the unopposed motion of the defendant to continue the trial date and extend

16   the pretrial motion deadline and the record in this case, the Court finds:

17          1. The ends of justice served by granting this continuance outweigh the best interests

18   of the public and the defendant in a speedy trial. 18 U.S.C. § 3161(h)(7)(A).

19          2. Proceeding to trial absent adequate time for the defense to prepare would result in a

20   miscarriage of justice. 18 U.S.C. §3161(h)(7)(B)(i).

21          3. The defense needs additional time to explore issues of some complexity, which

22   would make it unreasonable to expect adequate preparation for pretrial proceedings or for trial

23   itself within the time limits established by the Speedy Trial Act and currently set for this case.

24   18 U.S.C. § 3161(h)(7)(B)(ii).

25
26

       ORDER GRANTING UNOPPOSED MOTION                                FEDERAL PUBLIC DEFENDER
       TO CONTINUE TRIAL & EXTEND PRETRIAL                               1601 Fifth Avenue, Suite 700
       MOTIONS DEADLINE                                                    Seattle, Washington 98101
       (USA v. Jamie Bartels; CR18-006RSM) - 1                                        (206) 553-1100
 1          4. Taking into account the exercise of due diligence, a continuance is necessary to

 2   allow the defendant the reasonable time for effective preparation of his defense. 18 U.S.C. §

 3   3161(h)(7)(B)(iv).

 4          IT IS THEREFORE ORDERED that the trial date is continued to July 15, 2019.

 5          IT IS FURTHER ORDERED that the period of delay from the date of this order

 6   through the new trial date is hereby excluded for speedy trial purposes under 18 U.S.C. §

 7   3161(h)(7)(A) and (B).

 8          FURTHER, IT IS ORDERED that pretrial motions are due no later than May 16, 2019.

 9          DONE this 13th day of March, 2019.

10
11
12
13                                                A
                                                  RICARDO S. MARTINEZ
14                                                UNITED STATES DISTRICT JUDGE

15
16
17
18
19   Presented by:
20
     s/ Vanessa Pai-Thompson
21   Assistant Federal Public Defender
     Attorney for Jamie Bartels
22
23
24
25
26

       ORDER GRANTING UNOPPOSED MOTION                              FEDERAL PUBLIC DEFENDER
       TO CONTINUE TRIAL & EXTEND PRETRIAL                             1601 Fifth Avenue, Suite 700
       MOTIONS DEADLINE                                                  Seattle, Washington 98101
       (USA v. Jamie Bartels; CR18-006RSM) - 2                                      (206) 553-1100
